                       IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                            Plaintiff,

                 v.

 JAMES MICHAEL WELLS,                          Case No. 3:13-cr-00008-SLG

                            Defendant.


             COURTESY NOTICE REGARDING FORTHCOMING ORDER

       Pending before the Court is defendant James Michael Wells’ Motion to Exclude

the April 19, 2012 Government Driving Experiment Video. The Court issues this notice

as a courtesy to the parties because they are awaiting a ruling on the motion as they

prepare for trial to begin on September 9, 2019. The Court anticipates issuing a detailed

order no later than August 30, 2019. The Court expects the order to include guidelines

similar to the following:

       •   The Court declines to make a preliminary finding that the April 19 video is

           conditionally relevant. However, the Court will not permit the video to be

           introduced prior to a ruling being made regarding its conditional relevance.

           The government may introduce evidence at trial to support its position that the

           video is conditionally relevant pursuant to the standards set forth in Huddleston

           v. United States, 485 U.S. 681, 690 (1988), and then seek a ruling from the

           Court that the standard has been met before playing the video or showing the

           jury screen shots from the video.
          •   The government shall elect one northbound and one southbound pass shown

              in the April 19 video to play at trial, subject to the following conditions. 1

          •   The government shall include on the April 19 video an on-screen label clearly

              indicating that the video is an “experiment that does not depict actual events

              and only depicts an opinion of what may have happened” or similar language. 2

              This same label shall appear on any still images extracted from the April 19

              video.

          •   The Court will give the jury a cautionary instruction using similar language.

          •   The government shall not play the April 19 video or show still images from that

              video until after the jury has seen the April 12, 2012 T-1 surveillance video.

          •   Before the government plays any portion of the April 19 video or shows the jury

              still images from that video, a witness shall authenticate and lay foundation for

              the April 19 video. Accordingly, the April 19 video and still images from that

              video shall not be shown during the government’s opening statement.

          DATED this 23rd day of August, 2019, at Anchorage, Alaska.

                                                           /s/ Sharon L. Gleason
                                                           UNITED STATES DISTRICT JUDGE




1
    The forthcoming order will address the use of still images taken from the video.
2
  See Hinkle v. City of Clarksburg, W. Va., 81 F.3d 416, 425 (4th Cir. 1996) (“Although there is a
fine line between a recreation and an illustration, the practical distinction is the difference
between a jury believing that they are seeing a repeat of the actual event and a jury
understanding that they are seeing an illustration of someone else’s opinion of what
happened.”) (quotations and citation omitted).

Case No. 3:13-cr-00008-SLG, United States v. Wells
Courtesy Notice Regarding Forthcoming Order Re: April 19, 2012 video
Page 2 of 2
